DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  16 September 2022 has been entered.

 Response to Amendment

The amendment filed on 16 September 2022 has been entered. Claim(s) 1-20 remain pending in this application. Claim(s) 4 and 11 have been withdrawn from consideration.  
The amendment to the claims and drawings have overcome the drawing objections and §112(b) rejections set forth in the office action mailed 17 March 2022.
Claim Objections
Claims 1, 14, 16 and 17 are objected to because of the following informalities:  
Regarding Claim 1, “a injector inlet” in Line 8 should be “an injector inlet”.
Regarding Claim 14, “a longitudinal axis” in line 2 should be ”the longitudinal axis”.  
Regarding Claim 16, “the inlet” in Line 1 should be “the inlet defined by the outer wall”.
Regarding Claim 17, “the outlet” in line 1 should be “the outlet defined by the inner wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 17 the limitation “the outlet” renders the claim indefinite, specifically in light of the specification.  It is unclear if the outlet of Claim 17 is the injector outlet of the injector plate, as claimed in Claim 1, due to the injector plate being defined by the inner wall in Claim 14, or if the outlet is a different structure.  For the purposes of this examination the limitation will be interpreted as being the same structure as the injector outlet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first embodiment of Ueno (Figure 7) (U.S. Patent No. 3,792,669), hereinafter Ueno.

Regarding Independent Claim 19, Ueno discloses a method of supplying an oxidizer (Figure 7 - Column 1, Lines 3-7) within a combustion chamber, 62, of a rocket engine (Column 6, Lines 27-32 – the system shown is usable as a rocket engine), comprising: 
receiving oxidizer (Column 6, Lines 43-49 – the oxidizer is received and directed to the decomposition chamber);
distributing the received oxidizer while catalyzing the received oxidizer (Column 6, Lines 43-49 – the oxidizer is received in the decomposition chamber, 56, where it is annularly distributed throughout the chamber where it is decomposed/catalyzed), the distributing of the received oxidizer includes circumferentially distributing the received oxidizer around a longitudinal axis of the combustion chamber (the oxidizer is distributed through the decomposition chamber, 56, which is annular about a vertical central longitudinal axis to the different apertures, 58a) and flowing the received oxidizer towards the longitudinal axis (at least one of the apertures, 58a, is closer to the longitudinal axis/center of the rocket engine than the oxidizer inlet, 24, therefore the received oxidizer flows towards the longitudinal axis);
injecting the catalyzed oxidizer within the combustion chamber via a plurality of injection locations circumferentially distributed around the longitudinal axis (Column 6, Lines 43-49 – the catalyzed oxidizer is injected into the combustion chamber, 62, through the apertures, 58a, that are circumferentially distributed about the longitudinal axis); and
combusting a solid fuel, 16, contained in the combustion chamber with the injected catalyzed oxidizer (Column 6, Lines 43-49 – the solid fuel, 16, in the combustion chamber, 62 is combusted with catalyzed oxidizer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Ueno (Figure 7) in view of White (U.S. Patent No. 3,447,316), hereinafter White.

Regarding Claim 20, Ueno discloses the invention as claimed and discussed above. Ueno further discloses distributing the received oxidizer includes distributing the received oxidizer within an annular cavity, 56, extending all around the longitudinal axis of the rocket engine (Column 6, Lines 43-49 – the oxidizer is distributed within the annular cavity, 56, that extends around the vertical longitudinal axis of the rocket engine), and catalyzing the received oxidizer includes circulating the received oxidizer through a catalyst extending around the longitudinal axis (Column 6, Lines 43-49 – the oxidizer flows through the catalyst that is formed around the longitudinal axis).
Ueno does not disclose the catalyst being a mesh.
However, White teaches a decomposition chamber (Title) with a catalyst (Figure 1 –Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno by making the catalyst formed by a mesh, as taught by White, resulting in the oxidizer flowing through a mesh in order to provide maximum surface area of the catalyst (White – Column 2, Lines 59-61).

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Ueno (Figure 7) in view of Coffinberry (U.S. Patent No. 4,835,959), hereinafter Coffinberry.

Regarding Independent Claim 1, Ueno discloses a rocket engine (Figure 7 – Column 6, Lines 27-32 and Column 7, Lines 7-8 – the system shown in Figure 7 is similar to that of Figure 6 and is usable as a rocket engine) comprising: a combustion chamber, 62, extending along a longitudinal axis (the combustion chamber is space, 62, that also includes the fuel, 16, with the chamber extending up and down, as seen in the figure, along a vertical central longitudinal axis of the combustion chamber) containing a solid fuel, 16, the combustion chamber having a chamber inlet, (the portion of the combustion chamber, 62, that is directly downstream from the apertures/injectors, 58a, is the chamber inlet), for receiving an oxidizer (Column 6, Lines 40-43 – the chamber inlet receives an oxidizer from the decomposition chamber, 56) and a chamber outlet, 64, for expelling combustion gases in an environment outside the combustion chamber (Column 6, Lines 62-68 – the outlet, 64, expels the combustion gases from the combustion chamber and therefore to an environment outside the combustion chamber); a passageway, 24, the passageway having a passageway inlet (Column 6, Lines 43-49 – the connection to the source of the oxidizer is the passageway inlet) fluidly connectable to a source of the oxidizer (Column 6, Lines 43-49 – the inlet provides the oxidizer to the decomposition chamber and therefore is fluidly connected to the source of the oxidizer) and a passageway outlet (the opening of the passageway into the decomposition chamber, 56, is the passageway outlet); a catalyst, 60, being annular (the catalyst is shown to be annular about the combustion chamber outlet, 64) and extending circumferentially around the longitudinal axis (the catalyst, 60, extends circumferentially about the chamber outlet, 64, and therefore extends circumferentially about the central longitudinal axis that is through the center of the outlet), the catalyst having a catalyst inlet (the portion of the catalyst, 60, that is directly downstream from the passageway outlet is the catalyst inlet) fluidly connected to the passageway outlet (the catalyst inlet is provided oxidizer from the passageway outlet and therefore they are fluidly connected) and a catalyst outlet (the portion of the catalyst directly upstream of the apertures/injectors, 58a, is the catalyst outlet); and an injector plate, 58, being annular (the injector plate is annular about the chamber outlet, 64) and extending circumferentially around the longitudinal axis (injector plate, 58, extends circumferentially about the chamber outlet, 64, and therefore extends circumferentially about the central longitudinal axis that is through the center of the outlet), the injector plate having an injector inlet (the top openings of the apertures, 58a, are the injector inlet) fluidly connected to the catalyst outlet (the inlet receives the oxidizer from the catalyst outlet and therefore they are fluidly connected) and an injector outlet (the bottom openings of the apertures, 58a, are the injector outlet) fluidly connected to the chamber inlet (the chamber inlet receives the oxidizer from the injector outlet, therefore they are fluidly connected).
Ueno does not disclose a manifold being annular and extend circumferentially around the longitudinal axis and thus the manifold having a manifold inlet and a manifold outlet with the catalyst inlet fluidly connected to the manifold outlet.
However, Coffinberry teaches a rocket engine (Abstract, Lines 1-3) with an annular catalyst (Figures 4 and 5 – the catalyst, 84, is provided in the passage, 56, and therefore annular) around a chamber outlet, 52, and a manifold, 50, that is annular (Column 9, Lines 57-60 - the manifold is annular about the outlet/nozzle, 52) and extend circumferentially around a central longitudinal axis (Column 9, Lines 57-60 - the manifold is annular about the outlet/nozzle, 52, and therefore extends circumferentially about a vertical central longitudinal axis of the rocket motor) and fluidly connected to the catalyst (Colum 9, Lines 57-60 – the manifold provides the propellant to the passage, 56, that contains the catalyst).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ueno by replacing the passageway feeding the decomposition chamber of Ueno with a manifold that is annular and extends circumferentially around the longitudinal axis, as taught by Coffinberry, resulting in the manifold having a manifold inlet and a manifold outlet with the catalyst inlet fluidly connected to the manifold outlet in order to even distribute the fluid/oxidizer to the catalyst (Coffinberry – Column 8, Lines 9-16).

Regarding Claim 2, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the catalyst is located between the passageway and the injector plate (the catalyst is in a space between the passageway, 24, and the injector plate, 58).
Thus the combination of Ueno in view of Coffinberry, as discussed above, would result in the catalyst being located between the manifold and the injector plate.

Regarding Claim 3, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the injector plate includes a plurality of apertures, 58a, extending therethrough (the apertures, 58a, extend through the injector plate, 58).

Regarding Claim 9, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the injector plate defines a plurality of apertures, 58a, extending in a direction having an axial component relative to a longitudinal axis of the rocket engine (the apertures, 58a, are shown to extend up and down and therefore in the axial direction with the longitudinal axis of the rocket engine being vertical in the figure).

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Ueno in view of Coffinberry as applied to claims 3 and 9 above, and further in view of Knuth (U.S. Patent No. 6,601,380), hereinafter Knuth.

Regarding Claims 5 and 10, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. 
Ueno in view of Coffinberry do not disclose at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer.
However, Knuth teaches a rocket engine (Title – Figure 4) that injects oxidizer through a plurality of apertures (the oxidizer is injected through a plurality apertures, 45) where at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine (Column 12, Lines 39-50 – the inlets of the apertures, 45, such that they tangent to the inner wall thus the inlet is circumferentially offset from the outlets of the apertures next relative to a vertical longitudinal axis) for creating a swirl in the oxidizer (Figure 4 – the offset creates a swirling flow of oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ueno in view of Coffinberry by making the plurality of apertures have aperture inlets that are circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer, as taught by Knuth, in order to significantly increase the mixing in the combustion chamber (Knuth – Column 3, Lines 5-8).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Ueno in view of Coffinberry as applied to claim 1 above, and further in view of White.

Regarding Claim 6, Ueno in view of Coffinberry disclose the invention as claimed and discussed above.
Ueno in view of Coffinberry do not disclose the catalyst has a mesh, the mesh coated with silver.
However, White teaches a decomposition chamber (Title) with a catalyst (Figure 1 –Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh), the mesh coated with silver (Column 2, Lines 41-62 – the mesh is coated with silver).
Further, Ueno discloses using silver as the catalyst (Column 4, Lines 43-55 – the catalyst is silver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno in view of Coffinberry by making the catalyst a mesh coated with silver, as taught by White, in order to provide a rough or mossy coating to provide maximum surface area of the catalyst (White – Column 2, Lines 59-61).

THE FOLLOWING USES A SECOND EMBODIMENT OF UENO.

Claim(s) 1, 7-8,14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment of Ueno (Figure 5) in view of Coffinberry.

Regarding Independent Claim 1, Ueno discloses a rocket engine (Figure 5 – Column 6, Lines 13-15 and 27-32 – the system shown in Figure 5 is similar to that of Figures 3 and 4 and is usable as a rocket engine) comprising: a combustion chamber, 12/48, extending along a longitudinal axis (the combustion chamber extends left to right in the figure along a horizontal longitudinal axis) containing a solid fuel, 16, the combustion chamber having a chamber inlet, 48, for receiving an oxidizer (Figures 3-5 – Column 6, Lines 6-13 – the oxidizer from the compartments, 42, is provided to the combustion chamber inlet, 48) and a chamber outlet, 48a, for expelling combustion gases in an environment outside the combustion chamber (Column 6, Lines 22-28 – the outlet, 48a, expels the combustion gases from the combustion chamber and therefore to an environment outside the combustion chamber); a passageway, 24, the passageway having a passageway inlet (Column 6, Lines 43-49 – the connection to the source of the oxidizer is the passageway inlet) fluidly connectable to a source of the oxidizer (Column 5, Lines 62-68 – the inlet provides the oxidizer to the decomposition/preheating chamber and therefore is fluidly connected to the source of the oxidizer) and a passageway outlet (the opening of the passageway, 24, just before the outer wall of the decomposition/preheating chamber is the passageway outlet); a catalyst (Column 5, Lines 62-68 – the compartment shown around the chamber inlet, 48, contains catalyst) being annular (the catalyst is shown to be annular about the combustion chamber inlet, 48 – See annotated figure below for clarification) and extending circumferentially around the longitudinal axis (the catalyst extends circumferentially about the chamber inlet and therefore extends circumferentially about the central longitudinal axis that is through the center of the inlet), the catalyst having a catalyst inlet (the portion of the catalyst that is directly downstream from the passageway outlet is the catalyst inlet) fluidly connected to the passageway outlet (the catalyst inlet is provided oxidizer from the passageway outlet and therefore they are fluidly connected) and a catalyst outlet (Column 6, Lines 1-6 - the portion of the catalyst directly upstream of the apertures/injectors into the chamber inlet, 48, is the catalyst outlet); and an injector plate (the inner surface defining the chamber inlet is the injector plate – See annotated figure below for clarification) being annular (the injector plate is annular about the chamber inlet, 48) and extending circumferentially around the longitudinal axis (injector plate extends circumferentially about the chamber inlet, 48, and therefore extends circumferentially about the central longitudinal axis that is through the center of the inlet), the injector plate having an injector inlet (Column 6, lines 1-6 – the openings of the injectors closest to the catalyst are the injector inlets) fluidly connected to the catalyst outlet (the inlet receives the oxidizer from the catalyst outlet and therefore they are fluidly connected) and an injector outlet (Column 6, Lines 1-6 – the openings of the injectors next to the chamber inlet, 48, are the injector outlets) fluidly connected to the chamber inlet (the chamber inlet receives the oxidizer from the injector outlet, therefore they are fluidly connected).

    PNG
    media_image1.png
    495
    819
    media_image1.png
    Greyscale

Ueno does not disclose a manifold being annular and extend circumferentially around the longitudinal axis and thus the manifold having a manifold inlet and a manifold outlet with the catalyst inlet fluidly connected to the manifold outlet.
However, Coffinberry teaches a rocket engine (Abstract, Lines 1-3) with an annular catalyst (Figures 4 and 5 – the catalyst, 84, is provided in the passage, 56, and therefore annular) around a chamber outlet, 52, and a manifold, 50, that is annular (Column 9, Lines 57-60 - the manifold is annular about the outlet/nozzle, 52) and extend circumferentially around a central longitudinal axis (Column 9, Lines 57-60 - the manifold is annular about the outlet/nozzle, 52, and therefore extends circumferentially about a vertical central longitudinal axis of the rocket motor) and fluidly connected to the catalyst (Colum 9, Lines 57-60 – the manifold provides the propellant to the passage, 56, that contains the catalyst).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ueno by replacing the passageway feeding the decomposition chamber of Ueno with a manifold that is annular and extends circumferentially around the longitudinal axis, as taught by Coffinberry, resulting in the manifold having a manifold inlet and a manifold outlet with the catalyst inlet fluidly connected to the manifold outlet in order to even distribute the fluid/oxidizer to the catalyst (Coffinberry – Column 8, Lines 9-16).

Regarding Claim 7, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses a convergent portion of the chamber outlet (Column 6, Lines 23-27 – the outlet, 48a, converges to increase the pressure of the combustion gases exhausted by the combustion chamber – See annotated figure below for clarification) located downstream from the combustion chamber (the convergent portion is to the right/downstream from the combustion chamber); the injector plate, and the catalyst being annular (the injector plate and the catalyst are shown to be annular about the longitudinal axis), axially aligned with the convergent section (the catalyst and the injector plate are shown to be at the convergent portion) and extending circumferentially around the convergent section (the injector plate and the catalyst are shown to extend around the convergent portion).
Further, the combination of Ueno in view of Coffinberry, as discussed above, would result in the passageway, 24, being replaced with an annular manifold thereby resulting in the manifold being annular, axially aligned with the convergent section and extending circumferentially around the convergent section.

    PNG
    media_image2.png
    500
    834
    media_image2.png
    Greyscale

Ueno in view of Coffinberry, as discussed so far, do not disclose a convergent-divergent nozzle.
However, Coffinberry teaches a rocket motor that uses a convergent divergent nozzle (Figure 4 – the nozzle, in the area of 60 and 42, is shown to be a convergent divergent nozzle).
Further Ueno discloses using the disclosed system in a rocket motor (Column 6, Lines 27-32). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention od Ueno in view of Coffinberry by replacing the turbine casing, 52, and turbine, 50, with a divergent portion of a nozzle resulting in the system of Ueno in view of Coffinberry becoming a rocket engine with a convergent-divergent nozzle, as taught by Coffinberry, in order to achieve super sonic expansion and exhaust velocity to produce thrust (Coffinberry – Column 5, Lines 16-20 and Column 6, Lines 17-29).
The resultant combination would result in the injector plate, catalyst and manifold being about the convergent section of the convergent-divergent nozzle thereby teaching the claimed limitations of Claim 7.

Regarding Claim 8, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the injector plate includes a plurality of apertures extending therethrough (Figure 4 – Column 6, Lines 13-15 -the injector plate includes a plurality of apertures, similar to that of 40, shown in Figure 4).

Regarding Claim 14, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the passageway and the catalyst are parts of an integrated injector assembly (Column 5, Line 62- Column 6, Line 6 – the catalyst and the passageways are together a part of an injection system to provide oxidizer to the chamber inlet, 48, and therefore are parts of an integrated injector assembly), the integrated injector assembly comprising an outer wall (the wall surrounding the catalyst is the outer wall of the assembly – See annotated figure below for clarification) defining an inlet (the opening in the outer wall at the passageway, 24, is an inlet) fluidly connectable to the source of the oxidizer (the inlet provides the catalyst with oxidizer from the passageway, 24), an inner wall (the inner wall defines the chamber inlet, 48) defining the injector plate (the injector plate is part of the inner wall and therefore is defined by the inner wall), the inner wall spaced apart from the outer wall to define a cavity therebetween (the inner and outer walls are spaced to allow the catalyst between the two), the inner wall defining the injector outlet for injecting a catalyzed oxidizer within the combustion chamber (the inner wall defines the injector plate and therefore defines the injector outlet for injecting the catalyzed oxidizer from the catalyst), the catalyst located within the cavity (Column 5, Lines 62-67 - the catalyst is held within the space/cavity).
Further the combination of Ueno in view of Coffinberry, as discussed above, would result in the passageway being replaced with an annular manifold thereby resulting in the manifold being a part of the integrated injector assembly.


    PNG
    media_image3.png
    515
    841
    media_image3.png
    Greyscale


Regarding Claim 15, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the inner wall and the outer wall are annular and circumferentially extend all around a longitudinal axis (the inner and outer walls are annular about the longitudinal axis of the combustion chamber/motor), the inner wall located radially inwardly of the outer wall (the inner wall is closer to the longitudinal axis than the outer wall and therefore radially within the outer wall), the cavity and the catalyst being annular and extending around the longitudinal axis (the catalyst is annular about the longitudinal axis of the combustion chamber/motor).

Regarding Claim 17, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further discloses the outlet includes a plurality of apertures extending through the inner wall and circumferentially distributed around the longitudinal axis  (Figure 4 – Column 6, Lines 13-15 -the injector plate/inner wall includes a plurality of apertures, similar to that of 40, shown in Figure 4, which are circumferentially around a central longitudinal axis and through the inner wall).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the second embodiment of Ueno in view of Coffinberry as applied to claim 1 above, and further in view of White.

Regarding Claim 12, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. Ueno further disclose the injector plate extends circumferentially all around a longitudinal axis of the rocket engine (the injector plate is annular about the longitudinal axis and therefore extends circumferentially about the axis), the catalyst being annular and extending around the injector plate (the catalyst is shown to surround the injector plate and therefore is annular about the longitudinal axis and the injector plate) and located radially outwardly of the injector plate relative to the longitudinal axis of the rocket engine (the catalyst is radially outside of the injector plate relative to the longitudinal axis), the catalyst having at least two faces (the catalyst is shown to have a radially inner face and a radially outer face), one of the at least two faces located proximate the injector plate (the radially inner face is along the injector plate) and defining the outlet of the catalyst (the oxidizer flowing through the catalyst flows to the injector plate from the radially inner face therefore the radially inner face defines the outlet of the catalyst), the passageway being located at the other of the at lest two faces (the passageway, 24, is shown to be connected to the radially outer face of the catalyst), the other of the at least two faces defining the inlet of the catalyst (the radially outer face of the catalyst receives the oxidizer from the passageway therefore the radially outer face defines the inlet to the catalyst).
The combination of Ueno and Coffinberry, as discussed above, would result in the passageway being replaced with an annular manifold thereby resulting in the manifold extending over the other of the at least tow faces.
Ueno in view of Coffinberry do not disclose the catalyst having a mesh.
However, White teaches a decomposition chamber (Title) with a catalyst (Figure 1 –Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno in view of Coffinberry by making the catalyst a mesh, as taught by White, in order to provide maximum surface area of the catalyst (White – Column 2, Lines 59-61).

Regarding Claim 13, Ueno in view of Coffinberry and White disclose the invention as claimed and discussed above. Ueno further the injector plate, and the catalyst are located at a convergent section (Column 6, Lines 23-27 – the outlet, 48a, converges to increase the pressure of the combustion gases exhausted by the combustion chamber – See annotated figure below for clarification; the catalyst and the injector plate are shown to be at the convergent portion).
Further, the combination of Ueno in view of Coffinberry, as discussed above, would result in the passageway, 24, being replaced with an annular manifold thereby resulting in the manifold being located at the convergent section as the passageway is at the convergent section.

    PNG
    media_image2.png
    500
    834
    media_image2.png
    Greyscale

Ueno in view of Coffinberry and White, as discussed so far, do not disclose a convergent-divergent nozzle.
However, Coffinberry teaches a rocket motor that uses a convergent divergent nozzle (Figure 4 – the nozzle, in the area of 60 and 42, is shown to be a convergent divergent nozzle).
Further Ueno discloses using the disclosed system in a rocket motor (Column 6, Lines 27-32). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention od Ueno in view of Coffinberry and White by replacing the turbine casing, 52, and turbine, 50, with a divergent portion of a nozzle resulting in the system of Ueno in view of Coffinberry and White becoming a rocket engine with a convergent-divergent nozzle, as taught by Coffinberry, in order to achieve super sonic expansion and exhaust velocity to produce thrust (Coffinberry – Column 5, Lines 16-20 and Column 6, Lines 17-29).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the second embodiment of Ueno in view of Coffinberry as applied to claim 15 above, and further in view of Newburn (U.S. Patent No. 3,091,520), hereinafter Newburn.

Regarding Claim 16, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. 
Ueno in view of Coffinberry do not disclose the inlet includes a plurality of apertures extending through the outer wall and circumferentially distributed around the longitudinal axis.
However, Newburn teaches a catalytic system for a rocket engine (Figure 1 – Column 1, Lines 8-12) with a catalyst, 16, and a wall, 18, through which the a propellant flows to the catalyst (Column 2, Line 63 – Column 3, Lines 2 – the propellant flows to the catalyst through the perforated wall, 18) where the wall includes a plurality of apertures extending through the wall (the wall is perforated and therefore has a plurality of apertures) and circumferentially distributed around a longitudinal axis (the plurality of apertures are shown to be circumferentially distributed about a longitudinal axis running through the center of the motor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ueno in view of Coffinberry such that the annular manifold provides oxidizer to the catalyst through a plurality of apertures circumferentially distributed around the outer wall, between the catalyst and the manifold, as taught by Newburn, in order to ensure the oxidizer is provided the entire length/circumference of the catalyst (Newburn – Column 3, Lines 8-13).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over the second embodiment of Ueno in view of Coffinberry as applied to claims 17 above, and further in view of Blackman.

Regarding Claim 18, Ueno in view of Coffinberry disclose the invention as claimed and discussed above. 
Ueno in view of Coffinberry do not disclose the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis.
However, Knuth teaches a rocket engine (Title – Figure 4) that injects oxidizer through a plurality of apertures (the oxidizer is injected through a plurality apertures, 45) where the plurality of apertures have exit flows axes having each a circumferential component relative to the longitudinal axis (Column 12, Lines 39-50 – the inlets of the apertures, 45, such that they tangent to the inner wall thus the inlet is circumferentially offset from the outlets of the apertures next relative to a vertical longitudinal axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ueno in view of Coffinberry by making the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis, as taught by Knuth, in order to significantly increase the mixing in the combustion chamber (Knuth – Column 3, Lines 5-8).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741